  Case: 1:17-md-02804-DAP Doc #: 1829 Filed: 07/11/19 1 of 3. PageID #: 57064




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 IN RE: NATIONAL PRESCRIPTION                   )   MDL 2804
 OPIATE LITIGATION                              )
                                                )   Case No. 1:17-md-2804
 THIS DOCUMENT RELATES TO:                      )
                                                )   Judge Dan Aaron Polster
 Rees v. McKesson Corporation, et al            )
 Case No. 1:18-op-45252                         )   ORDER
                                                )
 Wood v. Purdue Pharma L.P., et al
                                                )
 Case No. 1:18-op-45264
                                                )
 Salmons v. Purdue Pharma L.P., et al           )
 Case No. 1:18-op-45268                         )
 Ambrosio v. Purdue Pharma L.P., et al          )
 Case No. 1:18-op-45375                         )
                                                )
 Flanagan v. Purdue Pharma L.P., et al          )
 Case No. 1:18-op-45405                         )
 Whitley, et al v. Purdue Pharma L.P., et al    )
 Case No. 1:18-op-45598                         )
                                                )
 Roach v. McKesson Corporation, et al           )
 Case No. 1:18-op-45662                         )
 Hunt v. Purdue Pharma L.P., et al              )
 Case No. 1:18-op-45681                         )
                                                )
 Moore v. Purdue Pharma L.P., et al
                                                )
 Case No. 1:18-op-46305
                                                )
 Doyle v. Actavis LLC, et al                    )
 Case No. 1:18-op-46327                         )
 Hanlon v. Purdue Pharma LP, et al              )
 Case No. 1:19-op-45052                         )
                                                )



       Before the Court is Plaintiffs’ Motion for Reconsideration of the Court’s Order (Doc. 1662)

Holding a Rule 12(B)(6) Determination on Plaintiffs’ Class Allegations. Doc. #: 1797. Plaintiffs’

Motion mischaracterizes the Court’s June 6th Order. The portion of the Court’s Order that pertains
    Case: 1:17-md-02804-DAP Doc #: 1829 Filed: 07/11/19 2 of 3. PageID #: 57065



to “putative class action cases filed on behalf of children who suffer from neonatal abstinence

syndrome (“NAS”),” including Salmons,1 does not, as Plaintiffs’ Motion suggests, hold or

otherwise make a Rule 12(b)(6) determination on Plaintiffs’ class allegations. It merely requests

briefing from the parties on the propriety of certifying such a putative class. However, in light of

the Sixth Circuit’s opinion in Doe v. City of Memphis, No. 18-5565, 2019 WL 2637637 (6th Cir.

June 27, 2019), the Court now reconsiders its June 6th Order.

        The Sixth Circuit’s opinion in Doe, although relevant, is necessarily confined to its facts.

In Doe, the Defendants were “generally unresponsive to Plaintiffs’ discovery requests,” and thus

“deprive[d] Plaintiffs of a full opportunity for discovery.” Id. at *9-10. Therefore, the Sixth Circuit

concluded that “additional discovery might [] allow Plaintiffs to identify and certify a class.” Id.

at *11 (emphasis added). That is not the case here.

        In the MDL, Defendants have produced prodigious amounts of discovery and the Court

understands that all Plaintiffs, including movants, have access to all of it through various

discovery-sharing agreements. The undersigned is willing to grant Plaintiffs an abbreviated period

to review the available discovery, but absent some showing that the available discovery is

insufficient, which Plaintiffs have not made, the Court declines to grant Plaintiffs additional

discovery at this time.




1
 Although the Court’s June 6th Order refers primarily to Salmons v. Purdue Pharma L.P., et al, Case No. 1:18-op-
45268, the Court’s Order makes clear that the Court is concerned with “all of the NAS cases.” Doc. #: 1662 at 3.
This was intended to include, as Plaintiffs identify in their Motion, all “41 class actions filed on behalf of NAS
Babies covering 34 states.” Doc. #: 1797-3 at 2, n.1.

                                                         2
  Case: 1:17-md-02804-DAP Doc #: 1829 Filed: 07/11/19 3 of 3. PageID #: 57066



       Therefore, upon careful reconsideration, the Court hereby sets briefing on the matter of

class certification for a putative class of NAS Babies as follows:

       August 23, 2019 – Plaintiffs shall “move to certify four putative classes identified in their

pleadings, one of which will be pled as a nationwide class.” Doc. #: 1797-3 at 2.

       September 23, 2019 – Defendants shall file a single, joint Response.

       October 7, 2019 – Plaintiffs shall file a Reply.

       Accordingly, Plaintiffs’ Motion to Reconsider, Doc. #: 1797, is GRANTED-IN-PART.

               IT IS SO ORDERED.




                                                  /s/ Dan Aaron Polster July 11, 2019
                                                  DAN AARON POLSTER
                                                  UNITED STATES DISTRICT JUDGE




                                                 3
